Title: From Thomas Jefferson to Caesar Augustus Rodney, 8 October 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Dear Sir 
                     
                            Washington Oct. 8. 07.
                        
                        Your letters of Sep. 15. & Oct. 1. have been duly recieved & I sincerely congratulate you on the addition
                            to your family announced in the last. the good old book speaking of children says ‘happy is the man who hath his quiver
                            full of them.’ I hope mrs Rodney is doing well, in which case, & whenever her situation will admit your coming on
                            without uneasiness. The approaching convention of Congress would render your assistance here desirable. besides the
                            varieties of general matter we have to lay before them, on which we should be glad of your aid & counsel, there are two
                            subjects of magnitude in which your agency will be peculiarly necessary. 1. the selection & digestion of the documents
                            respecting Burr’s treason which must be laid before Congress in 2. copies (or perhaps printed, which would take 10. days)
                            2. a statement of the conduct of Gr. Brit. towards this country, so far as respects the violations of the maritime law of
                            nations. here it would be necessary to state each distinct principle violated & to quote the cases of violation, & to
                            conclude with a view of her vice admiralty courts, their venality & rascality in order to shew that however for
                            convenience (& not of right) the court of the Captor is admitted to exercise the jurisdiction, yet that in so palpable
                            an abuse of that Trust, some remedy must be applied.—every thing we see & hear leads in my opinion to war. we have,
                            therefore, much to consult & determine on preparatory to that event. I salute you with affectionate respect.
                        
                            Th: Jefferson
                     
                        
                    